OPINION — AG — ** OKLAHOMA WATER RESOURCES BOARD — DELEGATE OF AUTHORITY — EMERGENCY GRANTS ** PURSUANT TO 82 Ohio St. 1085.12 [82-1085.12], THE OKLAHOMA WATER RESOURCES BOARD MAY DELEGATE TO ITS EXECUTIVE DIRECTOR THE AUTHORITY TO ADMINISTER EMERGENCY GRANTS AUTHORIZED BY 82 Ohio St. 1085.39 [82-1085.39], INCLUDING THE AUTHORITY TO REVIEW AND RECOMMEND APPROVAL OR DISAPPROVAL OF EMERGENCY GRANT APPLICATIONS, BUT MAY NOT DELEGATE TO ITS EXECUTIVE DIRECTOR THE AUTHORITY TO GRANT FINAL APPROVAL OR DISAPPROVAL OF SUCH GRANT APPLICATIONS. (WATER AND WATER RIGHTS, FEDERAL FUNDS, ELIGIBILITY, RULES AND REGULATIONS, DELEGATE, POLICY) CITE: 82 Ohio St. 1085.12 [82-1085.12], 82 Ohio St. 1085.39 [82-1085.39] (GERALD E. WEIS)